UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) Earliest Event Date requiring this Report: February 19, 2015/February 25, 2015 investor call CAPSTONE COMPANIES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) FLORIDA 0-28331 84-1047159 (State of Incorporation or (Commission File Number) (I.R.S. Employer Organization) Identification No.) 350 Jim Moran Blvd. Suite 120 Deerfield Beach, Florida 33442 (Address of principal executive offices) (954) 252-3440 (Registrant's telephone number, including area code) ITEM 7.01 REGULATION FD DISCLOSURES On February 19, 2015, Capstone Companies, Inc., a Florida corporation, (“Company”) issued a press release announcing a conference call by Company management to provide a strategic update.The conference call will be held on Wednesday, February 25, 2015 at 11:00 a.m., EST.The press release is attached hereto as Exhibit 99.1. In accordance with General Instructions B.2 of Form 8-K, the information furnished pursuant to this Item 7.01 in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. ITEMS 9 EXHIBIT NUMBEREXHIBIT DESCRIPTION Text ofCapstone Companies, Inc. Press Release, dated February 19, 2015 *Filed Herein SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPSTONE COMPANIES, INC., A FLORIDA CORPORATION Date:February 19, 2015 By: /s/ Stewart Wallach Chief Executive Officer
